DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2020 has been entered.

 Priority
The current application claims priority to U.S. Provisional Application No. 62/294,142.  A review of the priority application indicates that there is not support for the newly added claim language of, “the therapeutic element includes a looped support structure defining a flattened shape.”  Further, there is no support for the newly added claim language of the therapeutic element having dimensions wherein, “the vertical dimension being greater than the lateral dimension.”  Specifically, U.S. 62/294,142 only teaches a linear ablation element 4/39 that has a circular cross-section such that the vertical dimension and the lateral dimension are the same, as can be seen in FIGS. 5a and b of the provisional application. Therefore, claims 1 and 34 and all dependent claims thereof will be treated with the priority date of 02/13/2017.

Status of Claims
Applicant’s amendment filed 06/08/2020 has been entered.  Claims 1-9, 11-17 and 19-56 are pending, claims 8, 13 ,14, 16, 17, 27-30, and 35-53 are withdrawn from consideration, 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display removably coupled to the display adaptor (claim 22) must be shown in the elected embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic adapter (claim 23) must be shown in the elected embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: α in FIG. 14b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 18-22, 24, 34, and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2008/0027423) in view of Saadat (U.S. 2015/0164571) and Gambhir et al. (U.S. 2012/0088968).
With respect to claim 1, Choi et al. teaches a single handheld integrated therapy and imaging device, the device comprising: 

a therapeutic element (110) coupled to the distal portion of the cannula (FIG. 21) coupled to the distal portion of the cannula (FIG. 21), wherein profile dimensions of the therapeutic element comprise (i) an axial dimension along the axis, (ii) a vertical dimension perpendicular to the axial dimension, and (iii) a lateral dimension perpendicular to the axial dimension and the vertical dimension (FIG. 12A,B); 
an imaging assembly (214) coupled to the cannula (FIG. 21) and configured to provide visualization of the therapeutic element (FIG. 21); 
wherein the imaging assembly is arranged proximally from the therapeutic element (FIG. 21) and the imaging assembly is dimensioned to fit within the profile dimensions of the therapeutic element (FIG. 12A,B vs FIG. 21) such that the therapeutic element protects the imaging assembly from nasal tissue during insertion of the device into a nasal cavity (intended use), and 
However, Choi et al. does not teach the therapeutic element includes a looped support structure defining a flattened shape with profile dimensions including (i) an axial dimension along the axis of the hollow elongated cannula, (ii) a vertical dimension perpendicular to the axial dimension, and (iii) a lateral dimension perpendicular to the axial dimension and the vertical dimension, the vertical dimension being greater than the lateral dimension.  Choi et al. further does not teach an articulating assembly for the imaging assembly.
With respect to claim 1, Saadat teaches a therapeutic element (FIG. 6A) the therapeutic element includes a looped support structure (82) defining a flattened shape (FIG. 6C) with profile dimensions including (i) an axial dimension along the axis of the hollow elongated cannula (FIG. 6B Y-Axis), (ii) a vertical dimension perpendicular to the axial dimension (FIG. 6C), and (iii) a lateral dimension perpendicular to the axial dimension and the 
With respect to claim 1, Gambhir et al teaches a single handheld integrated therapy and imaging device, the device comprising: 
a hollow elongated cannula (215) with a proximal portion and a distal portion; 
a therapeutic element (250, para [0042]) coupled to the distal portion of the cannula; 
an imaging assembly (241,240) coupled to the cannula and configured to provide visualization of the therapeutic element; and 
an articulating region (213) operably coupled to the imaging assembly and configured to articulate the imaging assembly (FIG. 3B) relative to an axis of insertion of the cannula into a nasal cavity.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the therapeutic device of Choi et al. to utilized the looped configuration as taught by Saadat in order to provides a means for achieving a predetermined expanded shape for optimal matching of the morphology of the target area of the lateral nasal wall (para [0157] of Saadat).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the device of Choi et al. to include the articulating region as taught by Gambhir et al. in order to allow the operator to steer the imaging assembly in one or more axes (para [0040] of Gambhir et al.).
With respect to claim 15, Gambhir et al. teaches the imaging assembly comprises a detector and a light element that are off-axis with respect to each other (para [0041]).
With respect to claim 18, Choi et al. teaches the imaging assembly is arranged proximally from the therapeutic element (FIG. 19A) so as to minimize engagement with nasal tissue (intended use).
With respect to claim 19, Choi et al. teaches the imaging assembly is vertically stacked relative to the cannula (FIG. 21) so as to protect the imaging assembly from engagement with the nasal tissue during insertion (intended use).
With respect to claim 20, Gambhir et al. teaches an image display disposed at the proximal end of the device and operably coupled to the imaging assembly for visualization of the therapeutic element on the image display (para [0039]).
With respect to claim 21, Gambhir et al. teaches a display adaptor (234) disposed at a proximal end of the device and operably coupled to the imaging assembly.
With respect to claim 22, Gambhir et al. teaches a display removably coupled to the display adaptor for visualization of the therapeutic element on the display (para [0039]).
With respect to claim 24, Gambhir et al. teaches the therapeutic element comprises at least one of a cryo-ablation element, a radiofrequency ablation element, an ultrasonic ablation element, a laser ablation element, a microwave ablation element, and/or a chemo-ablation element (para [0042]).
With respect to claim 26, Saadat the therapeutic element comprises an expandable structure (80) which is expandable from a deflated configuration (FIG. 6C) to an expanded configuration (FIG. 6D), the looped support structure supporting the expandable structure (FIG 6C).
With respect to claim 34, Choi et al. teaches a single handheld integrated therapy and imaging device, the device comprising: 
a hollow elongated cannula (202) with a proximal portion and a distal portion, wherein an axis of the hollow elongated cannula extends between the proximal portion and the distal portion (FIG. 21);
an ablation element (110) coupled to the distal portion of the cannula (FIG. 21), wherein the ablation element is expandable from a deflated configuration to an expanded configuration (FIG. 9A-C) wherein profile dimensions of the ablation element comprise (i) an axial dimension 
wherein, in the deflated configuration, the ablation element has a flattened shape in which the vertical dimension is greater than the lateral dimension (FIG. 12A,B)
an imaging assembly (214) coupled to the cannula (FIG. 21) and configured to provide visualization of the therapeutic element (FIG. 21); 
wherein the imaging assembly is arranged proximally from the ablation element (FIG. 21) and the imaging assembly is dimensioned to fit within the profile dimensions of the ablation element (FIG. 12A,B vs FIG. 21) such that the ablation element protects the imaging assembly from nasal tissue during insertion of the device into a nasal cavity (intended use).
With respect to claim 34, Saadat teaches a cryo-ablation element (FIG. 6A), wherein the cryo-ablation element is expandable from a deflated configuration to an expanded configuration (FIG. 6C,D), the cryo-ablation element including a support structure (82) with profile dimensions including (i) an axial dimension along the axis of the hollow elongated cannula (FIG. 6B Y-Axis), (ii) a vertical dimension perpendicular to the axial dimension (FIG. 6C), and (iii) a lateral dimension perpendicular to the axial dimension and the vertical dimension (FIG. 6B, X-axis), the vertical dimension being greater than the lateral dimension (FIG. 6B,C).
With respect to claim 34, Gambhir et al teaches a single handheld integrated therapy and imaging device, the device comprising: 
a hollow elongated cannula (215) with a proximal portion and a distal portion; 
a cryoablation element (250, para [0042]) coupled to the distal portion of the cannula; 
an imaging assembly (241,240) coupled to the cannula and configured to provide visualization of the cryo-ablation element; and 
an articulating region (213) operably coupled to the imaging assembly and configured to articulate the imaging assembly (FIG. 3B) relative to an axis of insertion of the cannula into a nasal cavity.

Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the device of Choi et al. to include the articulating region as taught by Gambhir et al. in order to allow the operator to steer the imaging assembly in one or more axes (para [0040] of Gambhir et al.).
With respect to claim 54, Saadat teaches the therapeutic element further comprises an expandable structure (80) and the looped support structure is disposed in the expandable structure (FIG. 6D), and wherein the looped support structure has a rigidity that is suitable to maintain the flattened shape during insertion of the device in the nasal cavity (FIG. 6C for example).
With respect to claim 55, Saadat teaches another embodiment wherein the looped structure is formed from a wire (para [0158]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the wire looped structure so that the member maintains its configuration when pressed against a tissue surface (para [0158]).
With respect to claim 56, Saadat teaches the looped support structure is formed from a hollow tubular member (para [0157] for example)

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2008/0027423) in view of Saadat (U.S. 2015/0164571) and Gambhir et al. (U.S. 2012/0088968) as applied to claim 1 above and further in view of Tognaccini et al. (U.S. 2009/0326318).
Choi et al. in view of Saadat and Gambhir et al. teaches a device as set forth above.  However, Choi et al. in view of Saadat and Gambhir et al. does not teach specifics of the movement of the endoscope.
With respect to claim 2, Tognaccini et al. teaches an analogous therapy and imaging device the articulating region is configured to vertically translate the imaging assembly so as to adjust a height of the imaging assembly relative to the axis of the cannula (FIG. 19).
With respect to claim 3, Tognaccini et al. teaches the articulating region is configured to adjust the height of the imaging assembly relative to the axis in a range from about 1 mm to about 10 mm (para [0092]).
With respect to claim 4, Tognaccini et al. teaches the articulating region is configured to axially translate the imaging assembly so as to adjust an axial position of the imaging assembly along the axis of the cannula (FIG. 19).
With respect to claim 5, Tognaccini et al. teaches the articulating region is configured to adjust the axial position in a range from about 5 mm to about 60 mm (para [0092]).
With respect to claim 6, Tognaccini et al. teaches the articulating region is configured to laterally translate the imaging assembly so as to adjust an angular position of the imaging assembly relative to a central axis of the imaging assembly (FIG. 19).
With respect to claim 7, Tognaccini et al. teaches the articulating region is configured to adjust the angular position of the imaging assembly relative to the central axis of the imaging assembly in a range from about 0 degrees to about 30 degrees (para [0092]).
That is, with respect to claims 3, 5, and 7, Tognaccini et al. teaches the range of motion of the imaging assembly is a result effective variable dependent on linkage lengths and maximum angles of the imaging device.  As such, it would have been obvious to one of ordinary skill in the art to modify these linkage lengths and maximum angles to achieve the claimed ranges of motion in claims 3, 5, and 7, since it has been held that discovering an optimum value 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the imaging assembly of Choi et al. in view of Gambhir et al. to utilize the articulation as taught by Tognaccini et al. in order to provide an auxiliary view to an operator to assist the operator in performing a medical procedure on a patient using a system having articulatable instruments extending out of a distal end of an entry guide inserted through a single entry aperture in the patient (para [0010] of Tognaccini et al.).

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2008/0027423) in view of Saadat (U.S. 2015/0164571) and Gambhir et al. (U.S. 2012/0088968) as applied to claim 1 above and further in view of Grossman (U.S. 2007/0179380).
Choi et al. in view of Saadat and Gambhir et al. teaches a device as set forth above.  However, Choi et al. in view of Saadat and Gambhir et al. does not teach rotationally translating the imaging assembly.
With respect to claim 9, Grossman teaches the articulating region is configured to rotationally translate the imaging assembly about the insertion axis of the cannula (at least in the configuration shown in FIG. 2B, 5B, for example).
With respect to claim 11, Grossman teaches the articulating region is configured to vertically, axially, laterally, and/or rotationally translate the imaging assembly by user operation (via 28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the rotational translation of Grossman with the device of Choi et al. in view of Saadat and Gambhir et al. in order to allow access to a variety of tissue surfaces (para [0043] of Grossman).

Claims 12, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2008/0027423) in view of Saadat (U.S. 2015/0164571) and Gambhir et al. (U.S. 2012/0088968) as applied to claim 1 above and further in view of Makower (U.S. 2008/0119693).
Choi et al. in view of Saadat and Gambhir et al. teaches a device as set forth above.  However, Choi et al. in view of Saadat and Gambhir et al. does not teach the imaging assembly is coupled to an exterior surface of the cannula via a coupler attachment. Choi et al. in view of Saadat and Gambhir et al. further does not teach one port configured to perform at least one operation selected from a group of operations consisting of: (i) direct a fluid or other agent into the nasal cavity and (ii) suction a fluid or other agent from the nasal cavity.
With respect to claim 12, Gambhir et al. teaches the imaging assembly comprises a detector and a light element (240,241).
With respect to claim 12, Makower teaches another embodiment wherein the imaging assembly is coupled to an exterior surface of the cannula via a coupler attachment (FIG. 6L, 6030).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the coupler attachment of Makower with the device of Choi et al. inview of Gambhir et al. in order to provide a combination of an endoscope and a device such as a guide catheter that can be introduced by a physician using a single hand (para [0153] of Makower).
With respect to claim 31, Makower teaches another embodiment comprising at least one port configured to perform at least one operation selected from a group of operations consisting of: (i) direct a fluid or other agent into the nasal cavity and (ii) suction a fluid or other agent from the nasal cavity (FIG. 25).

With respect to claim 32, Makower teaches the at least one port is disposed on the distal portion of the cannula and fluidly coupled to a lumen of the cannula (FIG. 25).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2008/0027423) in view of Saadat (U.S. 2015/0164571) and Gambhir et al. (U.S. 2012/0088968) as applied to claim 22 above and further in view of Juergens (U.S. 2016/0128549).
Choi et al. in view of Saadat and Gambhir et al. teaches a device as set forth above.  However, Choi et al. in view of Saadat and Gambhir et al. does not teach the display adaptor comprises a magnetic adaptor.
With respect to claim 23, Juergens teaches an analogous display adaptor (115) that comprises a magnetic adapter (101) for removably coupling the display (206) to the proximal end of the device (FIG).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the display adaptor of Makower in view of Gambhir et al. to utilize the magnetic adaptor taught by Juergens in order to align the interface in a suitable manner (para [0015] of Juergens).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2008/0027423) in view of Saadat (U.S. 2015/0164571) and Gambhir et al. (U.S. 2012/0088968) as applied to claim 24 above and further in view of Segawa (U.S. 2015/0190042).
Choi et al. in view of Saadat and Gambhir et al. teaches a device as set forth above.  However, Choi et al. in view of Saadat and Gambhir et al. does not teach a temperature control element.
With respect to claim 25, Segawa teaches an imaging assembly with a temperature control element (24) coupled to the imaging assembly (FIG. 1), the temperature control element configured to maintain the imaging assembly within an operating temperature range (para [0027]-) during activation of a therapeutic element (para [0017]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the device of Choi et al. in view of Gambhir et al. to utilize the temperature control element as taught by Segawa in order to prevent fogging of the optical system (para [0007] of Segawa).

Claim 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2008/0027423) in view of Saadat (U.S. 2015/0164571) and Gambhir et al. (U.S. 2012/0088968) as applied to claim 1 above and further in view of Weitzner (U.S. 2010/0016659).
Choi et al. in view of Saadat and Gambhir et al. teaches a device as set forth above.  However, Choi et al. in view of Saadat and Gambhir et al. does not teach a port on the imaging assembly.
With respect to claim 31, Weitzner teaches an analogous therapy and imaging device comprising at least one port configured to direct a fluid or other agent into the nasal cavity and/or suction a fluid or other agent from the nasal cavity (para [0027]-[0029]).
With respect to claim 33, Weitzner teaches the at least one port is disposed on the imaging assembly (para [0027]-[0029]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the imaging assembly of Choi et al. in view of Gambhir et al. to 

Response to Arguments
In response to Applicant’s argument that 37 CFR 1.83(a) calls for the detailed illustration of features that are “essential for a proper understanding of the invention,” and further that one of ordinary skill in the art would readily understand how a display can be removably coupled to a display adaptor, this is not persuasive.  37 CFR 1.83(a) states in full, “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.”  37 CFR 1.83(a) requires all claimed features to be shown in a drawing.  If a detailed illustration of the feature is not essential it still has to be depicted in the figures in some form, for example in the form of a graphical drawing symbol or a labeled representation.  Therefore the drawing objections are maintained.
Applicant’s arguments with respect to claim(s) 1 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795